Title: Thomas Boylston Adams to William Cranch, 28 January 1792
From: Adams, Thomas Boylston
To: Cranch, William


Dear William
Philadelphia Jan 28th 1792.
This day week I put a letter into the Post Office for you under cover to my Brother JQA. and this morning I have receiv’d your many dated letter, the last is the 16th:. I complained in my other letter of our long silence, and am happy our thoughts should so well unite in breaking the charm. I should not have undertaken so suddenly to answer your letter, but for this circumstance. The last clause in your letter contains a few observations upon the Indian War, and a request for information concerning the original causes and the present continuation of Hostilities. This has been the enquiry, in this part of the Country; our newspapers are filled with invectives against heads of departments, which tho they come in an oblique direction yet they strike very forcibly upon The ——. It is a fundamental principle you know in the Constitution of England, as well as in most other Governments, that the King can do no wrong. This principle opperates as powerfully in this Country as in any other, only perhaps with this difference, that there is more freedom of expression and thought here, than in England. But the Minister of the War department has been and still is violently censured for continuing this War; but it is well known that he is but a Servant of Government; he however is the only mark too shoot at—and if this sort of warfare will kill him, I think he has but little chance for his life. The people are not satisfyed that this is either a just or beneficial war, and they have repeatedly demanded information upon this head. Until this day they were as ignorant of the business as the people in your part of the Country. The enclosed, is the only official information that has appeared, and I am very happy that your request, and the means of gratisfying it, were put into my hands almost at the same instant. Even this I fear will not entirely hush the clamors. The members of the house of Reps, are many of them dealing out to us, a kind of Newspaper Stuff as tis called, and they appear very unwilling to allow the demands upon the Treasury, to which this War gives rise. The first year, Congress were called upon for 100,000 dollars upon this score, the second year the sum was more than threble, and the last year the expense is calculated at a Million and a quarter. The People have a right to be informed of the probable advantages of these expenditures, it ought also to be known whether they are absolutely necessary. Governor St Clair is in this City; he is not looked upon with much complacency, however whether his conduct has been culpable or not is still a question.— He has certainly been unsucessfull, which in former ages was considered but one degree removed from a crime.
Sub— There is one part of your letter that has affected me in a very different manner from the rest. You will easily imagine what it was. I am almost afraid to write any thing upon the subject; but I will say this, that the destruction of our whole frontire army, did not affect me so nearly. In this I believe you will think me safe. How it happens that I should feel more interested in the health happiness and wellfare of that Y—— L.—— than in that of any other with whom I am equally acquainted, I am unable to conjecture; but such I acknowledge is the case. I shall not write enthousiastically upon this point, but will only say with My Uncle Toby and [. . .] She must not die, if she does, in my mind the brightest [star?] in H—— will be extinguished. —Rosa.
My last letter was an attempt at describing [. . . .]ing features of the Times. The Rage for Scrip—is perhaps the m[ost] prominent; The Indian War is second at least. These things are exactly opposite in themselves—for the expenses of the War have counteracted all the benefit derived to the Governt from Speculation. I am glad to hear that business in your line has but one alternative, I presume you’re in no need of a memento from me to perseverance. The Lawyers here as well as in Massachusetts can not boast of their business at first setting out. But there is this difference, that the old Lawyers here do have enough and to spare, so that age and experience are sure to be rewarded. But in the present state of business among you, there is no certainty upon this head. I see by the Newspapers they are making JQA a consequential committee man I hope he has something to excuse his negligence to his friends in this part of the world. My best regards are at your disposal to Mr White’s and other families, and my best wishes for you and your’s.
Thomas B Adams
